John Mauzy Pittman, Judge. On June 13, 1994, appellant filed a timely notice of appeal from a decision of the Arkansas Workers’ Compensation Commission. However, the record was tendered to the clerk of this court more than ninety days after the filing of the notice of appeal. The Clerk refused to file the record, and the appellant has filed a motion for an order requiring that it be filed. In support of her motion, appellant states that on September 7, 1994, she phoned the Commission office regarding her appeal and advised that the $100.00 filing fee would be mailed to the Commission; that on September 8, 1994, she was notified by mail that the transcript had been certified; that on September 9, 1994, she phoned the Commission and confirmed that the filing fee was being mailed that day; that on September 12, 1994, the filing fee was received in the Commission office; and that the Commission routed the filing fee and the transcript to the clerk of this court on September 13, 1994, one day past the September 12, 1994, ninety-day filing deadline. We do not find these circumstances to be sufficient grounds to grant appellant’s motion for a rule on the clerk.  As is required in other civil actions, the record on appeal from the Workers’ Compensation Commission must be filed within ninety days from the filing of the notice of appeal. Tribble v. Heartland Express & Credit General Insurance Co., 45 Ark. App. 124, 872 S.W.2d 86 (1994). The responsibility for seeing that the record on appeal is timely filed lies with the appellant or his attorney and cannot be shifted to the court appealed from or its staff. Id.; Davis v. C & M Tractor Co., 2 Ark. App. 150, 617 S.W.2d 382 (1981); see Evans v. Northwest Tire Service, 21 Ark. App. 75, 728 S.W.2d 523 (1987). We have said that in civil cases the failure to discharge that responsibility is excused only by the “most extraordinary circumstances.” Davis v. C & M Tractor Co., 2 Ark. App. at 157-58, 617 S.W.2d at 386 (quoting Thomas v. Arkansas State Plant Board, 254 Ark. 997-A, 997-B, 497 S.W.2d 9, 10 (1973)). Subsequently, however, the supreme court has held that the timely filing of the record on appeal is jurisdictional and that it must dismiss an appeal where the record is not timely filed. Morris v. Stroud, 317 Ark. 628, 630, 883 S.W.2d 1, 2 (1994); see Jordan v. White River Medical Center, 301 Ark. 292, 783 S.W.2d 836 (1990).  Assuming, arguendo, that the most extraordinary of circumstances can still excuse a failure to file the record in a timely manner, we cannot find that any such circumstances have been presented in the case at bar. Unlike, for example, the “devastating Jonesboro tornado,” which damaged the attorney’s home and law office and which was found sufficiently extraordinary in Thomas v. Arkansas State Plant Board, supra, the appellant here simply waited to mail the check for her filing fee until a point in time so late that it was not even received by the Commission until the last day on which the record could be filed with our clerk. Motion for rule on the clerk denied. Cooper, Mayfield, and Robbins, JJ., dissent.